Citation Nr: 9911868	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
manifested by folliculitis and furuncles appearing on the 
body as a result of herbicide exposure (Agent Orange).

2.  Entitlement to service connection for residuals of a 
laceration on the top of the head.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back pain.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1963 to October 
1971.

These claims arise before the Board of Veterans' Appeals 
(Board) on appeal, in essence, from a July 1995 rating 
determination, found in the form of a Supplemental Statement 
of the Case (SSOC), and mailed to the veteran in August 1995 
from the New Orleans, Louisiana, Department of Veterans 
Affairs (VA) Regional Office (RO).  A letter to the veteran 
from the RO dated in April 1996 went to clarify the issues 
currently on appeal, and the veteran subsequently supplied 
the requisite information in which to perfect the appeals.  

The veteran was afforded a personal hearing at the RO in May 
1995.  In addition, the veteran was afforded a formal 
hearing, in the form of a videoconference, which was 
conducted by a member of the Board, and signatory of this 
decision, in September 1998.

The issues regarding whether new and material evidence has 
been received to reopen claims for entitlement to service 
connection for low back pain and arthritis of the right knee 
are addressed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed.

2.  The veteran had active service in Vietnam during the 
Vietnam War.  

3.  A skin condition, associated with exposure to certain 
herbicide agents (Agent Orange), is not currently shown.

4.  There is no competent medical evidence of record which 
establishes the current presence of head laceration 
residuals.


CONCLUSIONS OF LAW

1.  The veteran has failed to submit a well-grounded claim 
for entitlement to service connection for a skin condition, 
manifested by folliculitis and furuncles appearing on the 
body as a result of herbicide exposure (Agent Orange).  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran has failed to submit a well-grounded claim 
for entitlement to service connection for residuals of a 
laceration on the top of the head.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  This means that there must be 
evidence of disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service or a service-
connected disability, a competent opinion of a medical 
professional is required.  See Caluza, supra, at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...."  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the disorder noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Skin Condition, Manifested by Folliculitis and Furuncles 
Appearing on
the Body as a Result of Herbicide Exposure (Agent Orange)

The veteran and his representative contend, in essence, that 
entitlement to service connection for a skin condition, 
manifested by folliculitis and furuncles appearing on the 
body as a result of herbicide exposure (Agent Orange), is 
warranted.  For the reasons discussed below, the Board finds 
that the claim is not well-grounded.  

In addition to the laws and regulations cited above, in the 
case of an Agent Orange related claim, when a veteran served 
in the Republic of Vietnam during the Vietnam era, competent 
medical evidence of the existence of a current presumptive 
disease with an open-ended presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Darby 
v. Brown, 10 Vet. App. 243, 246 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1998) amended by 61 Fed. Reg. 
57586-89 (1996).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d), (1998) amended by 61 Fed. Reg. 
57586-89 (1996).

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

In this case the veteran avers that he developed a skin 
condition, to include folliculitis and furuncles, as a result 
of exposure to Agent Orange in service.  The veteran's 
service medical records do not reveal that he suffered from 
any skin condition during active service.  The veteran's 
September 1971 separation examination reveals that his skin 
was normal with no abnormalities noted by the examining 
physician.  

Private treatment records concerning treatment afforded the 
veteran for various conditions of the skin have been 
associated with the record.  A treatment record, dated in 
April 1993, shows that skin tags were diagnosed.  The 
examiner noted that there was no medical reason for the skin 
condition.  A March 1993 treatment record shows that the 
veteran complained of growths under his left eye, arm pits, 
abdomen, and inner thighs.  Skin tags were again diagnosed.  

The report of a VA skin examination conducted in November 
1994 indicates that the veteran complained of bumps and boils 
present for many years, and which, claimed the veteran, 
resulted from Agent Orange exposure.  He complained of 
occasional itching and sensitivity to tapes applied to the 
skin.  Examination revealed multiple follicular papules and 
pustules diffusely scattered on the trunk region and 
extremities.  Subcutaneous nodules were noted to be palpated 
in the right axilla and posterior scalp.  The diagnoses were 
folliculitis, furuncles, and possible hypersensitivity 
dermatitis.  The examiner opined that the veteran had "none 
of the symptoms of Agent Orange exposure of which chloracne 
has been the only proven condition."  

It is noted that the veteran, as shown on a VA From 210-4138, 
Statement in Support of Claim, and received by VA in January 
1995, stated that he had been informed by VA physicians at 
the VA outpatient clinic in Baton Rouge, Louisiana that his 
skin condition was "due to Agent Orange."  He added that VA 
physicians at the VA outpatient clinic in New Orleans, 
Louisiana had informed him that there was no such 
relationship.  A review of the evidence of record shows that 
VA outpatient treatment records from the Baton Rouge, 
Louisiana outpatient facility have been incorporated into the 
record.  However, a review of these treatment records shows 
no evidence of such an etiological opinion being related.

A June 1995 VA outpatient treatment record shows that the 
veteran complained of itching all over his body attributable 
to Agent Orange exposure.  The supplied diagnoses were 
sebaceous dermatitis, acrochordons, and pruritus.  A similar 
diagnosis is shown to have supplied on VA outpatient 
examination in August 1995.  A September 1995 VA treatment 
record shows that the veteran complained of groin lesions and 
generalized itching; diagnoses of "probable T. cruris" and 
pruritus was provided.  A December 1995 VA treatment record 
showed diagnoses of sebaceous hyperplasia, "t. cruris," and 
sebaceous dermatitis.  A March 1996 VA outpatient treatment 
record indicated that the veteran was seen one month ago for 
contact dermatitis; it was noted that the condition had 
resolved.  

The Board points out that the veteran was, as indicated 
above, afforded hearings in May 1995 and September 1998.  A 
review of the transcripts from both hearings reveals that 
testimony regarding the veteran's claim for entitlement to 
service connection for folliculitis and furuncles resulting 
from Agent Orange exposure was not presented at either 
hearing.

A review of the veteran's discharge papers, DD 214, reveals 
that the served in Vietnam.  The Board finds that, although 
the veteran has met the regulatory presumption of active 
service in the Republic of Vietnam during the Vietnam era, no 
competent medical evidence has been submitted demonstrating 
that his current folliculitis, furuncles, or other skin-
related disorder are due to herbicide exposure and related to 
service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  See Caluza, Grottveit, supra.  

The veteran has presented no competent medical evidence which 
in any way relates his current folliculitis and furuncles to 
Agent Orange exposure.  As such, the veteran does not meet 
the elements required for the claim to be well grounded.  See 
Caluza, supra.  See also Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Slater v. Brown, 9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
no evidence of any plausible claim has been found.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for folliculitis and 
furuncles due to Agent Orange exposure on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claim.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  In this 
instance, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991). 

Therefore, in the absence of any competent evidence linking a 
skin disorder to service, the claim is not well-grounded.  
Caluza, supra.  Accordingly, there is no duty to assist the 
veteran in any further development of his claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), Murphy, supra.  Further, 
the Board views the information provided in the April 1995 
SSOC, August 1995 SSOC, and other correspondence from the RO, 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for a skin 
condition, manifested by folliculitis and furuncles appearing 
on the body as a result of herbicide exposure (Agent Orange).  
Moreover, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if obtained, might make the claim well-grounded.  Robinette, 
supra.


Residuals of a Laceration on the Top of the Head

The veteran and his representative also claim that 
entitlement to service connection for residuals of a head 
laceration is warranted.  Specifically, it is asserted that 
the veteran suffered a head laceration in April 1970, and, as 
a result, experiences symptoms such as itching, headaches, 
and bleeding.  Parenthetically, the Board points out that 
service connection for headaches has been granted the 
veteran.  For the reasons discussed below, the Board finds 
that the veteran's claim for entitlement to service 
connection residuals of a laceration on the top of the head 
is not well-grounded.  

Initially, it is noted that a review of the veteran's service 
medical records from his period of active duty shows that an 
April 1970 dispensary treatment record indicates that the 
veteran complained of being hit on the head the previous week 
and of receiving 16 stitches on his forehead.  A treatment 
record dated two days later shows that physical examination 
of the veteran was within normal limits, and that Romberg 
sign testing was negative.  The report of the veteran's 
separation medical examination, dated in September 1971, 
indicates that clinical evaluation of the veteran's head, 
face, neck, and scalp was described as normal.  In addition, 
a report of medical history completed by the veteran at the 
time of his September 1971 separation examination shows that 
he indicated that he had, in essence, never incurred a head 
injury.  

The report of a VA examination afforded the veteran in June 
1995 shows that he claimed to have been hit in the head with 
a piece of wood in 1969.  He added that he received 16 
stitches at that time upon being admitted into the hospital 
for one day.  Examination revealed that a visible scar was 
not found on the veteran's head, but that a small pinhead 
sized pimple was found.  The report further indicated that no 
keloid formation, adherence, or herniation was noted, nor was 
inflammation, swelling, depression, vascular supply, or 
ulceration.  No objective demonstration of tenderness to 
palpation was noted by the examiner, nor was any limitation 
of function as to the affected part indicated.

A letter dated in February 1998 is noted to have been 
associated with the evidence of record.  The sender of the 
letter, a private physician (and formerly a flight surgeon) 
stated that, following the review of a copy of the veteran's 
military medical records, in April 1970 the veteran incurred 
a blow to the head for which he received 16 stitches on his 
forehead.  The physician had no opinion as to any additional 
evidence regarding the head injury, the sutures, or even a 
record of when the sutures were removed.  The physician added 
that, "[i]n my own memory, I do not recollect the event."  

As indicated above, the veteran was afforded a 
videoconference hearing before a member of the Board in 
September 1998.  He testified that he incurred a head 
laceration as a result of being involved in an automobile 
accident in April 1970.  He added that he was transported by 
ambulance to the Lady of the Lake Hospital located in Baton 
Rouge, Louisiana where he received 16 stitches on the top of 
his head.  The veteran further testified that upon returning 
to Thailand following this accident he was treated by medical 
personnel concerning his head laceration residuals; he noted 
that he experienced dizziness and headaches at that time.  He 
also noted that upon returning to the United States he was 
treated at MacDill Air Force Base in Florida for similar 
symptoms.  He added that his postservice problems regarding 
his head laceration consisted primarily of problems 
associated with combing his hair; specifically, redness, 
itching, burning sensation, and headaches.  He noted that he 
was also treated by a private physician from September 1972 
to November 1974 but that he could not obtain these records, 
due to the death of the physician.  The veteran testified 
that he initially sought VA treatment following his service 
separation in approximately 1989 in Syracuse, New York.  He 
added that he had been given certain medications to treat the 
scalp itching at the VA hospital in New Orleans, Louisiana.  
Upon questioning by the Board member, the veteran testified 
that the above-mentioned 16 stitches were applied to the very 
top of his head, under his hair, and that the area was tender 
and painful to the touch.  He added that the act of combing 
his hair sometimes causes bleeding to occur.  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe having suffered 
from being hit on the head in service, and of experiencing 
symptoms such 

as itching thereafter, a diagnosis and an analysis of the 
etiology regarding such complaints requires competent medical 
evidence and cannot be evidenced by the veteran's lay 
testimony.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In this case, there is no competent evidence that the veteran 
currently suffers from residuals of a laceration on the top 
of the head.  No competent medical professional has furnished 
evidence supportive of the veteran's allegations that his 
claimed laceration residual symptoms, such as itching and 
bleeding, have any relationship to his above-described period 
of active duty.  While the Board recognizes that a former 
flight surgeon has indicated that, following having 
"researched" the veteran's case, the veteran complained of 
being hit on the head and having received 16 stitches on his 
forehead during his period of active service, the Board 
places more probative value on the most recent diagnosis by 
the VA examining physician, supplied in June 1995, which 
found that no visible scar was detected upon examination of 
the veteran's head.  In essence, while the veteran has 
alleged that he has a residual laceration disability as a 
result of head trauma incurred in 1970, the Board must 
emphasize that the medical and other probative evidence fails 
to demonstrate that he currently has any residual 
manifestations of such an injury.

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the claimant had been advised of 
the evidence necessary to complete his claim.  Robinette, 
supra.  

Consequently, in the absence of any competent evidence 
linking a current head injury residual to service, the claim 
is not well-grounded.  Caluza, supra.  Accordingly, there is 
no duty to assist the veteran in any further development of 
his claim.  Rabideau, Murphy, supra.  Further, the Board 
views the information provided in the August 1995 SSOC, 
December 1997 Statement of the Case (SOC), and other 
correspondence from the RO, sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for residuals of a head laceration.  
Moreover, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if obtained, might make the claim well-grounded.  Robinette, 
supra.

ORDER

Entitlement to service connection for a skin condition, 
manifested by folliculitis and furuncles appearing on the 
body as a result of herbicide exposure (Agent Orange), is 
denied.  Entitlement to service connection for residuals of a 
laceration on the top of the head is denied.


REMAND

It is significant to note that, as part of a VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in November 1996, 
the veteran indicated that he was "100% disabled for S.S."  
The Board interprets "S.S." as an abbreviation for Social 
Security Administration (SSA) benefits.  However, neither the 
documentation supporting such an award, nor the medical 
evidence used to arrive at such a determination, is of 
record.  Under 38 U.S.C.A. § 5107(a) (1991), VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that it 
has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records when put on notice that the veteran is receiving 
SSA benefits.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).  
The Board also notes that obtaining and reviewing any 
available outstanding SSA documents and associated medical 
records may very well be pertinent to the issues currently on 
appeal.  Therefore, the Board believes that such records are 
to be obtained prior to resolution of the issue currently on 
appeal; specifically, entitlement to service connection for 
low back pain and arthritis of the right knee.  

Additionally, a review of the December 1994 rating action, 
August 1995 SSOC, and December 1997 SOC reflects that the 
RO's denial of a petition to reopen a claim for entitlement 
to service connection for low back pain and arthritis of the 
right knee was based, in each instance, in part on the 
following: "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  This is the 
standard for determining new and material evidence as set 
forth by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In a recent decision, the Federal Circuit set forth new 
guidance regarding the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998), the Federal Circuit held that in 
Colvin, supra, the Court impermissibly ignored the definition 
of "material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the RO is 
appropriate for the purpose of readjudication of the 
appellant's claims for entitlement to service connection for 
low back pain and arthritis of the right knee pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all post service 
treatment, both private and VA, he has 
received for both his back and right 
knee.  The RO should then attempt to 
obtain copies of all records, not already 
included in the claims folder, referable 
to any identified treatment and associate 
these records with the veteran's claims 
file.  Any authorization necessary for 
the release of additional documents shall 
be obtained from the veteran.

2.  The RO should contact the SSA in 
order to obtain all official 
documentation of any application for 
benefits filed by the veteran including 
any SSA Administrative Law Judge 
Decision, as well as copies of the 
medical records upon which any decision 
was based.  The RO should respectfully 
invite the attention of the SSA to 38 
U.S.C.A. § 5106 (West 1991).  All of 
these records are to be associated with 
the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of all of the evidence 
received since the SOC issued in December 
1997 and consider the holding in Hodge, 
supra, regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claims for entitlement to service 
connection for low back pain and 
arthritis of the right knee according to 
the specific criteria set forth under 38 
C.F.R. § 3.156(a) (1998).

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC, and 
afforded the specified time within which to respond thereto 
with additional argument and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.  While regretting the delay involved in remanding 
this case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

